PER CURIAM.
In this consolidated appeal, appellants Gregory Jackson and Kevin Woodward challenge the district court’s denial of their motion to suppress evidence. See United States v. Woodward, 178 F.Supp.2d 64 (D.Me.2001). We have repeatedly held that when a district court “produces a comprehensive, well-reasoned decision, an *398appellate court should refrain from writing at length to no other end than to hear its own words resonate.” Lawton v. State Mut. Life Assurance Co., 101 F.3d 218, 220 (1st Cir.1996). Upon reviewing the record, the parties’ arguments, and the relevant caselaw, we find that the district court, has properly adjudicated this matter. Rather than engaging in an act of pure redundancy, we affirm the district court’s ruling on the basis of the reasons set forth in its decision.

Affirmed,